Determination of the Commissioner of Motor Vehicles is annulled, without costs, on the law and on the facts, and the matter remanded for a new hearing. The hearing was inadequate, and the basis for the determination is not sufficiently supported by the record. Moreover, the comments by the trial deputy during the course of the hearing leave the impression of some measure of prejudgment. On the new hearing it would be appropriate to develop the facts more fully as to the condition of the petitioner at the time of the accident, as well as those concerning the surrounding circumstances. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.